Citation Nr: 1104300	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-29 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to May 1992, 
during peacetime and the Persian Gulf War.  He was awarded a 
Southwest Asia Service Medal with two bronze service stars, a 
Saudi Arabia Liberation Medal, and a Kuwait Liberation Medal for 
his service in Southwest Asia.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which determined that new and material evidence had been 
received to reopen the service connection claim for obstructive 
sleep apnea, but ultimately, denied service connection.  The 
Veteran disagreed with such decision and subsequently perfected 
an appeal.   

The Board notes that the Veteran requested a hearing before a 
member of the Board sitting in Washington, D.C., and was notified 
that a hearing was scheduled for April 2010.  See December 2009 
Board Hearing Notification Letter; see also September 2009 
"Appeal to the Board of Veterans Appeals," VA Form 9.  The 
Veteran subsequently withdrew his hearing request.  See March 
2010 Letter from the Veteran's Representative.  No further 
requests for hearings are of record.  As such, the Board finds 
that the Veteran's hearing request is withdrawn. 

In April 2010, the Board determined that new and material 
evidence sufficient to reopen the Veteran's claim for entitlement 
to service connection for obstructive sleep apnea and remanded 
the reopened service connection claim to the AMC/RO for 
additional development, including obtaining outstanding medical 
records from all medical care providers who treated the Veteran's 
sleep apnea beginning August 2009, and providing a VA examination 
regarding the etiology of his obstructive sleep apnea disability.  
That development was completed and the case was returned to the 
Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks service connection for obstructive sleep apnea.  
Although the Board regrets the additional delay, further 
development is needed prior to adjudicating the merits of the 
claim.

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A 
medical opinion may not be discounted solely because the examiner 
did not review the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  On the other hand, the Board may reject 
a medical opinion if the Board finds that other facts present in 
the record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion is 
predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Review of the record reveals that the Veteran was provided with a 
VA examination regarding the etiology of his obstructive sleep 
apnea disability.  See August 2010 VA Examination Report.  
Although the examiner provided opinions regarding the etiology of 
the Veteran's obstructive sleep apnea disability, the Board finds 
that such opinions are incomplete.  In this regard, although the 
examiner provided a negative opinion regarding whether the 
Veteran's obstructive sleep apnea disability is "caused by or a 
result of" the service-connected chronic fatigue syndrome, the 
examiner failed to opine whether the Veteran's obstructive sleep 
apnea disability "was aggravated by" the service-connected 
chronic fatigue syndrome.  In addition, in forming a negative 
opinion regarding whether the Veteran's obstructive sleep apnea 
disability is "caused by or a result of" the service-connected 
chronic fatigue syndrome, the examiner noted that the Veteran's 
weight gain was the reason for his obstructive sleep apnea 
disability; however, the examiner failed to discuss whether the 
Veteran's weight gain was the result of his chronic fatigue 
syndrome disability.  Thus, the examiner failed to provide a 
complete rationale for the negative nexus opinion.  See id.     

Further, the examiner noted that in May 26, 2010, another 
physician noted "that obstructive sleep apnea could be due to 
pulmonary hypertension," and "any relationship between 
obstructive sleep apnea and pulmonary hypertension is still being 
debated in the medical community."  The examiner failed to 
provide an opinion regarding whether the Veteran's obstructive 
sleep apnea was caused by, was the result of, or was aggravated 
by his service-connected hypertension disability.  See id.  The 
Board notes that the May 26, 2010, VA treatment record is not in 
the Veteran's claims folder.  

The August 2010 VA examiner also failed to provide a rationale 
for his opinion that obstructive sleep apnea "is less likely as 
not (less than 50/50 probability) caused by or a result of 
military service."  Therefore, the Board finds such examination 
inadequate to decide the claim.  As such, an addendum to the 
August 2010 VA Examination Report regarding the service 
connection claim for obstructive sleep apnea, or a new VA 
examination, if the August 2010 examiner is not available, is 
necessary to ascertain whether the Veteran's obstructive sleep 
apnea disability is related to service, or aggravated by any 
service-connected disability, to include chronic fatigue syndrome 
and hypertension.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(c)(4) (2010).   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  The AMC/RO should obtain the Veteran's 
VA treatment record regarding his 
obstructive sleep apnea disability and its 
relationship to his hypertension 
disability, dated May 26, 2010, and 
associate this record with the claims 
folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.

2.  After the above development has been 
completed and outstanding May 26, 2010 
record has been associated with the claims 
file, the claims folder should be returned 
the same VA examiner who conducted the 
August 2010 VA examination at Nashville 
VAMC for clarification of his opinion as 
to whether the Veteran's obstructive sleep 
apnea disability is related to service, 
to include credible statements of 
chemical and environmental risks while 
serving in the Southwest Asia theater 
of operations (see November 2010 Type-
Written Statement from the Veteran).  
A complete rationale should be provided 
for any opinion.  Further, the examiner 
should provide an opinion regarding 
whether the Veteran's obstructive sleep 
apnea disability is related to, 
proximately due to, or aggravated by 
the service-connected chronic fatigue 
syndrome disability.  A complete 
rationale should be provided for any 
opinion.  The examiner should also provide 
an opinion regarding whether the Veteran's 
obstructive sleep apnea disability is 
related to, proximately due to, or 
aggravated by the service-connected 
hypertension disability.  A complete 
rationale should be provided for any 
opinion.  

If the August 2010 VA examiner is not 
available, the Veteran should be provided 
a new VA examination regarding his 
obstructive sleep apnea disability.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current obstructive sleep apnea 
disability is related to the Veteran's 
service, to include credible 
statements of chemical and 
environmental risks while serving in 
Southwest Asia theater of operations 
(see November 2010 Type-Written 
Statement from the Veteran).

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that obstructive sleep apnea 
disability is related to, proximately 
due to, or aggravated by the Veteran's 
service-connected chronic fatigue 
syndrome disability.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that obstructive sleep apnea 
disability is related to, proximately 
due to, or aggravated by the Veteran's 
service-connected hypertension 
disability.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim, 
taking into account any newly obtained 
evidence.  If the service connection 
claims remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


